PER CURIAM.
— The only error assigned is, that the court below erred in dismissing the complainant’s .bill for the cause áientioned in the decree. The writ of error is not prosecuted in the case in equity, and the decree, which is appended to the proceedings in this suit, is no *297part of the record, and ought not to have been attached to it.
If there is error in the decree dismissing the bill, it is a matter which can be examined when that decree is sought to be revised; but the two. cases at law and in equity cannot be confounded together, and made one case, for any purpose.
Let the judgment be affirmed.